708 N.W.2d 378 (2006)
474 Mich. 1018
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
William NORMAN, Defendant-Appellant.
Docket No. 127906, COA No. 249493.
Supreme Court of Michigan.
January 27, 2006.
On order of the Court, the application for leave to appeal the December 16, 2004 *379 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
MARILYN J. KELLY, J., would hold this case in abeyance for People v. Drohan, lv. gtd. 472 Mich. 881, 693 N.W.2d 823 (2005).